Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-28-2003

Fotta v. UMWA Health
Precedential or Non-Precedential: Non-Precedential

Docket 01-2097




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Fotta v. UMWA Health" (2003). 2003 Decisions. Paper 705.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/705


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                             No. 01-2097


                                ABRAHAM FOTTA, individually and
                                   on behalf of all other persons
                                        similarly situated,
                                                               Appellant

                                                   v.

                        TRUSTEES OF THE UNITED MINE WORKERS
                       OF AMERICA, HEALTH AND RETIREMENT FUND
                           OF 1974; MICHAEL HOLLAND; DONALD
                                   PIERCE; ELLIOT SEGAL;
                                      JOSEPH STAHL, II


                                              ORDER




               In order to correct a typographic error in a citation made in the fourth
paragraph of Section III. A. 1 of the Court’s opinion filed February 11, 2003, it is hereby O
R D E R E D that the following text is substituted for that paragraph:

                In fact, Fotta I did not even address the issue of liability. It
                determined who has a cause of action under § 502(a)(3)(B).
                Before Fotta I, only an ERISA beneficiary who had brought a
                legal action to recover wrongfully withheld benefits could sue
                for interest under § 502(a)(3)(B). See, e.g., Anthuis, 971 F.2d
                at 1010. In Fotta I, we were asked to decide whether a
                beneficiary who recovered wrongfully withheld benefits
                without resorting to litigation could sue under § 502(a)(3)(B).
                Fotta I, 165 F.3d at 211. (“This appeal raises an issue of first
                impression for this court: whether a beneficiary who has been
                able to receive his her benefits due under an ERISA plan only
             after considerable delay, but without resorting to litigation to
             recover that payment, has a cause of action [under §
             502(a)(3)(B)].”) We determined that § 502(a)(3)(B) did
             provide a cause of action for such plaintiffs. We did not,
             however, address the standard of liability that would trigger an
             obligation to pay interest.


                                                              For the Court,


                                                             /s/ Marcia M. Waldron
                                                         Clerk




Dated: March 28, 2003